El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Esta apelación ha sido establecida por los demandados contra sentencia que declaró con lugar la demanda de reivin-dicación de nna finca rústica de veinte cnerdas de terreno. Alegó el demandante qne compró esa finca en subasta-en la *110.Corte Municipal de Yabucoa el 3 de octubre de 1919. Con-testó el demandado Gumersindo Ramos que de esa finca com-pró catorce cuerdas de terreno a Domingo Ruiz en 1916, y la otra demandada Emilia Pedragón que compró seis cuerdas también a Domingo Ruiz en 1914.
Para probar el demandante su título a la finca de veinte cuerdas presentó una escritura de venta que le otorgó el marshal de la Corte Municipal de Yabucoa el 29 de octubre de 1919 de la que resulta que como consecuencia de la de-manda establecida el 5 de junio de 1919 en dicha corte municipal por Francisco Ocasio contra la sucesión desconocida de Domingo Ruiz y de la sentencia en él dictada embargó y vendió la finca de veinte cuerdas a José Gregorio Merle para responder de $400 de capital y $50 para costas. También presentó el acta de la subasta y la orden de ejecución que fué librada al marshal para cumplir la sentencia que fué dictada el 31 de julio de 1919 a favor de Francisco Ocasio en pleito contra los herederos desconocidos de Domingo Ruiz. No se inserta la sentencia diciéndose^ solamente que fué dic-tada.
Se opusieron los demandados a la admisión de esos do-cumentos como título del demandante por no aparecer en ellos el emplazamiento de los herederos desconocidos de Domingo Ruiz ni la sentencia recaída en dicho pleito, pero la corte los admitió y habiendo hecho constar su objeción los demandados alegan ahora en este recurso que tal admisión fué error de la corte porque esos documentos no prueban el título del demandante y que habiendo presentado Ocasio su demanda el 5 de junio de 1919 contra los herederos desco-nocidos de Domingo Ruiz, que por ser desconocidos debie-ron ser citados por edictos cuando aparece dictada la sen-tencia en 31 de julio de 1919 no había transcurrido el tér-mino que tenían para contestar la demanda. No consta si los demandados comparecieron ni si la sentencia se dictó en su rebeldía.
*111Como al actor incumbe la prueba de su acción examina-remos si los documentos presentados por el demandante en este caso prueban su título a la finca de veinte cnerdas contra sus demandados.
Para que los documentos presentados por el demandante fueran prueba en este caso de sn título a la finca contra los demandados debía resultar de ellos, o probarse de otro modo, que los herederos desconocidos de Domingo Ruiz, cuyos bie-nes fueron vendidos a José Gregorio Merle, fueron debida-mente citados para que resulte la jurisdicción con que la corte municipal dictó sentencia contra ellos y ordenó la venta de sus bienes. Así lo fiemos declarado en el caso de Vázquez v. El Registrador, 19 D. P. R. 1133 en el que dijimos ío si-guiente :
“Aunque el recurso que ahora consideramos no es un caso en el que conste que se fia dictado sentencia en rebeldía, no existe, sin embargo, prueba alguna de cómo adquirió jurisdicción la corte municipal para dictar sentencia contra los demandados, ni contiene la escritura la copia de la sentencia, así como tampoco algo que muestre que se ba celebrado un juicio o que los demandados se hayan some-tido a la jurisdicción de la corte. No existen presunciones en favor de las sentencias de las cortes municipales por no ser éstas cortes de registro. Galpin v. Page, 98 Wallace, 365, 366; Hahn v. Kelly, 34 Cal., 391; 94 Am. Dec., 742; McDonald v. Prescott, 90 Am. Dec., 517, 519. Cuando la sentencia se obtiene en una corte de jurisdic-ción limitada, y como en este caso, se trata de adquirir un título contra todo el mundo, la persona que solicita la inscripción de su título tendrá la obligación de probar no solamente la venta verificada en pública subasta, sino también la facultad que tenía el marshal para llevar a cabo dicha venta. Esa prueba, tratándose de una corte municipal no resulta de la mera presentación de la orden de ejecución, ni siquiera de la sentencia misma, sino que deberá probarse asimismo la jurisdicción que tenía la corte para dictar dicha sentencia. En otras palabras, en el caso concreto sometido a nuestra consideración debe probarse que la corte adquirió jurisdicción sobre las personas de los demandados.”
*112También en el caso de Poupart contra Recourt, 25 D. P. R. 715, hemos dicho:
“Se ha establecido perfectamente que la sentencia de una corte municipal, no siendo ésta de record, no lleva consigo presunción al-guna de jurisdicción y por tanto, aún cuando se ataque colateralmente una sentencia, le corresponde a la persona que deriva su reclamación de la misma demostrar la jurisdicción de una corte que no es de record, como la corté municipal en este caso. Galpin, v. Page, 98 Wall 365; Grignon v. Astor, 2 Hov. 319; Vázquez v. El Registrador, 19 D. P. R. 1133, y casos citados; 11 Cyc. 693. Si de la sen-tencia no aparece la jurisdicción, puede probarse aliunde.”
No habiendo probado el demandante su título a la finca que reclama debe ser revocada la sentencia apelada.

Revocada la sentencia apelada.

Jueces boncurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
Los Jueces Asociados Sres. Wolf y Franco Soto no in-tervinieron en la resolución de este caso.